Citation Nr: 1716507	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  14-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Whether the appellant has legal entitlement (basic eligibility) to Department of Veterans Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

This appeal comes before the VA Board of Veterans' Appeals (Board) from determinations of the VA Regional Office in Manila, the Republic of the Philippines that denied legal entitlement/basic eligibility for VA disability benefits. 



FINDING OF FACT

The National Personnel Records Center (NPRC) and the Department of the Army have determined that the appellant had no eligible service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for veteran status for the purpose of VA disability benefits are not met.  38 U.S.C.A. §§ 101 (24), 107, 1110 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As to claims which may turn on whether there was recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the claimant of the information or evidence necessary to prove the elements of veteran status.  Palor v. Nicholson, 21 Vet.App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").

In notification to the Veteran in July 2012 and August 2013, the RO explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and that entitlement to VA benefits was dependent upon a finding by the United States Department of the Army that an individual had valid military service in the Armed Forces of the United States.  

After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in the June 2014 statement of the case and a March 2016 supplemental statement of the case.  Medrano v. Nicholson, 21 Vet.App. 1165 (2007); Overton v. Nicholson, 20 Vet.App. 427, 435 (2006); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case, is sufficient to cure any timing defect).

However, where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  The Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 App. 143, 149 (2001); Smith v. Gober, 14 Vet.App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004.

Because the law is dispositive in the instant appeal, the provisions of the VCAA are not applicable to the appellant's claim as resolution is wholly dependent on a finding of the NPRC and the Department of the Army regarding the appellant's service.  The appellant has been notified a number of times of the basis of the denial of his claim, i.e., that the NPRC and the Department of the Army have reported that he has no service as a member of the Philippine Commonwealth Army, including the recognized Guerillas, in the service of the United States Armed Forces.  As such, the VCAA is inapplicable, and need not be further considered in this case.

Pertinent Law and Regulations

"The term 'veteran' means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101 (2) (West 2014).  Service as an Old Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a) (2016). 

Service prior to July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) "shall not be deemed to have been active military, naval, or air service" for pension benefits purposes. 38 U.S.C.A. § 107 (a) (West 2014); see also 38 C.F.R. §§ 3.40, 3.41 (2016).  Enlistments and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947, as well as recognized guerrilla service and unrecognized guerilla service, are also not included for pension benefits purposes. See 38 C.F.R. § 3.340(b)-(d); see also 38 U.S.C.A. § 107(b) (West 2014); 38 C.F.R. § 3.7 (p) (2016).

The provisions for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund originated on February 17, 2009, when the President of the United States signed the American Recovery and Reinvestment Act of 2009 (ARRA), authorizing the release of a one-time, lump-sum payment to eligible World War II Philippine veterans. See Pub. L. No. 111-5, 123 Stat. 115 (2009). 

An "eligible person" for FVEC benefits is defined as any person who served:
(A) Before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service under conditions other than dishonorable.  See ARRA § 1002(d), Pub. L. No. 111-5 (2009).  In addition to the service requirements, a person must have filed his claim within 1 year of the date of enactment of the ARRA. If an eligible person dies while his claim is pending, payment may be made to only one person - the surviving spouse of the eligible person.  Id.

With regard to verification of service, VA may accept evidence of service submitted by a claimant such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.201 (a) (2016).  In addition to the prior requirements, for pension claims, in order for a document to be accepted without verification it must also demonstrate service of 4 months or more; or, discharge for disability incurred in line of duty; or, 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  When a claimant does not submit evidence of service that meets the above requirements of 38 C.F.R. 3.203(a) and (b), VA "shall request verification of service from the service department."  38 C.F.R. § 3.203(c). 

The United States Court of Appeals Veterans Claims (Court) has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet.App. 376, 380 (2000); Venturella v. Gober, 11 Vet.App. 340, 341 (1997); Cahall v. Brown, 7 Vet.App. 232, 237 (1994); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992). 

Recently, in Tagupa v. McDonald, 27 Vet.App. 95, 101 (2014), the Court held that "absent evidence of delegation to the NPRC [National Personnel Records Center] of the service department's authority to determine qualifying service, the plain mandatory language of VA's regulation controls.  That language clearly states that, when VA has determined that evidence of service does not comply with [38 C.F.R. § 3.201] subsection (a), VA shall request verification of service from the service department." Tagupa (quoting 38 C.F.R. § 3.203(c).

Factual Background and Legal Analysis

Historically, during World War II, various military units of the Commonwealth of the Philippines were incorporated into the United States Armed Forces of the Far East (USAFFE) by an order of President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  The appellant seeks entitlement to VA benefits and a one-time payment from the FVEC Fund based on his service in the Philippines during World War II.  

In this case, the threshold question for entitlement to VA benefits is whether the claimant has qualifying service for VA purposes.  The claimant contends he has such service for VA benefits purposes.  

The evidence reflects that the appellant submitted a copy of signed pledge dated in April 1972 showing that he was under the direction of the Walter Cushing Organization and attached to the 121st Infantry Regiment "P.S. AUS." Army of the United States between November 1942 and 1945.

The appellant was sent a letter dated in October 2000 from the Republic of the Philippines, Department of National Defense Military Service Board informing him that his application for confirmation of military veteran status had been approved and that he could follow up his claim for benefits at the Philippine Veterans Office, Camp General Emilio Aginald, Quezon City.  It was noted that a Certificate of Confirmation of Military Veteran Status would follow.  

The RO received a letter in April 2003 from the National Personnel Records Center advising that the appellant was a member of the Walter Cushing's guerrilla organization that was not officially recognized by the Department of the Army and that individuals who claimed service with this organization were denied creditable service.

A claim for VA benefits based on multiple diseases and disabilities was received in March 2012 and later in June 2013.

In response to an April 2012 RO inquiry to verify prisoner of war status, correspondence was received from the NPRC stating that records indicated that [the appellant] did not acquire prisoner of war status and that there was no evidence of a claim with the War Claims Commission (WCC).  It was added that without a positive determination from the WCC, the agency could not favorably consider prisoner of war status.

The appellant wrote in May 2012 that he engaged in combat with Japanese Forces alongside American Soldiers and completed a Prisoner of War (POW) Questionnaire that month.  He did not indicate that he was captured by the Japanese.

A request for information, VA Form 21-3101, was received in May 2012 containing an endorsement/verification by the service department noting that "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."

Received from the appellant in July 2012 was a Confirmation of Military Service of the Military Service Board of the Department of National Defense.

An application for FEVC was received from the appellant in July 2013.  The RO denied the claim by letter dated in August 2013 on the basis that the evidence reviewed showed that he did not have the required military service to be eligible for VA benefits.  The appellant was advised that basic eligibility to VA benefits may be established only upon verification of valid military service by the NPRC at St. Louis, Missouri, and that NPRC "found no evidence that you served as a member of the Commonwealth Army of the Philippines, including the recognized guerrillas, in the service of the Armed Forces of the United States."

In response to an RO inquiry, correspondence was received from the General Headquarters of the Armed Forces of the Philippines in December 2015 to the effect that after a thorough search to verify, it appeared that the appellant had no record available on file in that office and that it could not furnish any document pertaining to him.

In April 2015, the RO submitted VA Form 21-3101, Department of Veterans Affairs Request for Information, to the Department of the Army to re-verify the appellant's service based on all documents previously received to ascertain whether a change was warranted in the prior negative certification by the NPRC, in accordance with Tagupa v. McDonald 27 Vet.App. 95, 101 (2014).

An August 2015, a response was received from the U.S. Department of the Army stating that "[b]ased on our review of the information you provided and official information contained in Army records maintained by the National Personnel Records Center, we are unable to change our previous negative service determination for [the appellant]."  It was added that "[a]fter reviewing the documentation provided, we were not able to identify a claim folder or AGO Form 23.  The VA Form 21-31 01 shows [the appellant] served with Walter Gushing's Guerrillas.  Under the guidance established by the Department of the Army for the post-war recognition program, Walter Gushing's Guerrillas is not a recognized Guerrilla group."

In September 2015, the RO submitted a processing request to the Chief of Noncurrent Records Division of the Philippines Office of the Adjutant General pertaining to the appellant but it appears that no response has been received to date.

The Board has considered the documents submitted by the appellant in support of his claim, as well as his lay statements, and finds that he did not have qualifying service to render him eligible for VA benefits, including the one-time payment from the FVEC Fund.  The Board acknowledges the certifications from the Republic of the Philippines, Department of National Defense Military Service Board and the Military Service Board of the Department of National Defense attesting to his "veteran" status.  However, this and other documentation he has provided in support of the claim fail to meet the requirements of 38 C.F.R. § 3.203(a).  

Under the provisions of 38 C.F.R. § 3.203, none of the documents submitted by the appellant constitutes valid evidence of service that qualifies him for VA benefits.  In this regard, the Board points out that the Philippine affidavit/certifications are not documents issued by a United States military service department.  The April 2003 and May 2012 certifications from the NPRC, and the subsequent memorandum from the Department of the Army in August 2015 indicating that the appellant had no qualifying service are binding on VA and it has no authority to change or amend the finding.  See Duro, 2 Vet.App. at 532, supra.  The appellant has provided no further evidence that would warrant a request for re-certification from the service department.  See Sarmiento v. Brown, 7 Vet.App. 80, 85 (1994). 

The Board therefore finds that the appellant had no service as a member of the Philippine Commonwealth Army, including as a recognized guerrilla, in the service of the United States Armed Forces, and is not a "veteran" for VA benefits purposes.  The Board thus concludes that the appellant is not eligible for VA disability compensation benefits under the laws administered by VA and may not be considered an eligible person for the purpose of establishing entitlement to VA benefits, to include a one-time payment from the Filipino Veterans Equity Compensation Fund.  As the law is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

The appellant is not a veteran for purposes of entitlement to VA benefits and basic eligibility for VA disability benefits is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


